          Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                                 Plaintiff,

                         v.                                  CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,

                                 Defendants.


        PLAINTIFF’S OPPOSITION TO DEFENDANTS AVALON FA LTD’S,
    NATHAN FAYYER’S, AND SERGEY PUSTELNIK’S MOTION TO RECONSIDER

        Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this

opposition to the “Motion to Reconsider” filed by defendants Avalon FA Ltd, Nathan Fayyer,

and Sergey Pustelnik (collectively, the “Avalon Defendants”1) (ECF Nos. 415 and 418). The

Avalon Defendants apparently ask the Court to reconsider its earlier decisions denying motions

to dismiss and for summary judgment filed not by the Avalon Defendants, but by defendants Lek

Securities and Samuel Lek (collectively, the “Lek Defendants”). Even assuming the Avalon

Defendants have standing to seek reconsideration of rulings on motions that they did not file,

1
  The defendants have filed a motion in limine seeking to preclude the SEC and the Court from referring to
them as the Avalon Defendants (ECF Nos. 422-423). As set forth in the SEC’s response to that motion, the
SEC has used that term as a short-hand phrase to refer to a group of three associated defendants, and to
distinguish them from the other defendants in the case, Lek Securities and Samuel Lek, who have been referred
to throughout the case – and are referred to herein – as the Lek Defendants.
          Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 2 of 6



their motion should be denied. It is untimely, and on that basis alone should be dismissed.

Further, even if the Court were willing to entertain the motion, it offers no valid ground for

reconsideration, and – for all of the reasons thoroughly addressed in the Court’s prior decisions –

is without merit. It should accordingly be denied.

I.      THE MOTION TO RECONSIDER SHOULD BE DISMISSED AS UNTIMELY

        Under Local Civil Rule 6.3, any motion for reconsideration must be served within 14

days of entry of the Court’s determination of the original motion. The Avalon Defendants are

apparently seeking reconsideration of the Court’s “rulings against the Lek Defendants’ motions

[to dismiss and for summary judgment].” ECF No. 418, at 1.

        The Court’s opinion denying the Lek Defendants’ motion to dismiss was entered on

August 25, 2017 – over two years ago. ECF No. 101. The Court’s opinion denying the Lek

Defendants’ motion for summary judgment was entered on March 26, 2019 – six months ago.

ECF No. 351. The Avalon Defendants have offered no reason for their untimely submission.

Their motion should be dismissed. See, e.g., Intellectual Property Watch v. U.S. Trade

Representative, No. 13 Civ. 8955(ER), 2014 WL 852168, at *1 (S.D.N.Y. Jan. 31, 2014); cf.

McGraw-Hill Global Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394, 397 (S.D.N.Y.

2018) (denying untimely motion for reconsideration).2

        The Avalon Defendants complain that “they have not had an opportunity to address these

issues with the Court.” ECF No. 418, at 1. But the Avalon Defendants had every opportunity to

raise the legal arguments they now seek to make. The Avalon Defendants chose not to file a

motion to dismiss. The Avalon Defendants chose not to file a motion for summary judgment.


2
  Even if the Court were inclined to construe consider the Avalon Defendants’ untimely motion for
reconsideration as a motion pursuant to Fed. R. Civ. P. 60(b), the Avalon Defendants have not made the sort of
“showing of exceptional circumstances” that would justify “extraordinary judicial relief.” Gibson v. Wise, 331
F. Supp. 2d 168, 169 (E.D.N.Y. 2004); see Fed. R. Civ. P. 60(b).


                                                      2
         Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 3 of 6



Having failed to do either, they cannot now – months and years after the Court issued its

decisions – seek reconsideration of motions they never filed.

II.    THE AVALON DEFENDANTS OFFER NO VALID GROUNDS FOR
       RECONSIDERATION

       Reconsideration is an “extraordinary remedy to be employed sparingly.” In re Beacon

Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y. 2011) (citation omitted). “[T]he standard for

granting a . . . motion for reconsideration is strict.” Analytical Surveys, Inc. v. Tonga Partners,

L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citation omitted). The “movant carries a heavy burden.” In

re Application of Furstenberg Fin. SAS, 334 F. Supp. 3d 616, 618 (S.D.N.Y. 2018). A motion

should be granted “only when the [moving party] identifies an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104

(2d Cir. 2013) (citation omitted).

       “Courts narrowly construe this standard and apply it strictly against the moving party so

as to dissuade repetitive arguments on issues that have already been fully considered by the

court.” Adiel v. The Pharmacy Fund, Inc., No. 00 Civ. 3273(DLC), 2000 WL 1634381, at *1

(S.D.N.Y. Oct. 30, 2000) (citation omitted). A motion for reconsideration “will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked – matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

       A motion for reconsideration is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a second bite at

the apple.” Analytical Surveys, 684 F.3d at 52 (citation omitted). The movant cannot raise “new

facts, issues or arguments not previously presented to the Court.” Adiel, 2000 WL 1634381, at



                                                  3
         Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 4 of 6



*1 (citation omitted). The decision to grant or deny a motion to reconsider rests within the sound

discretion of the district court. Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (citations

omitted).

       Under Local Civil Rule 6.3, any motion for reconsideration must be accompanied by a

memorandum “setting forth concisely the matters or controlling decisions which counsel

believes the Court has overlooked.” Nowhere in their brief do the Avalon Defendants point to

any controlling decisions that the Court has overlooked. Indeed, their brief makes virtually all of

the same arguments as those raised in the Lek Defendants’ briefs, and cites the same authorities.

See ECF Nos. 67, 218; see also ECF No. 334. Nothing in the Avalon Defendants’ Motion to

Reconsider comes remotely close to identifying “an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”

Kolel Beth Yechiel Mechil of Tartikov, Inc., 729 F.3d at 104.

III.   THE COURT’S ORIGINAL RULINGS WERE CORRECT

       In any event, the Avalon Defendants’ Motion to Reconsider should be denied because the

Court’s rulings on the Lek Defendants’ motions to dismiss and for summary judgment were

correct. Open market orders can be manipulative. ECF No. 101 (citing ATSI v. Shaar Fund, 493

F.3d 87, 101 (2d. Cir. 2007); Koch v. SEC, 793 F.3d 147, 153-54 (D.C. Cir. 2015)). The

inclusion of an anti-spoofing provision in the Commodities Exchange Act as part of Dodd-Frank

does not mean that the anti-fraud provisions of the securities laws do not encompass layering and

spoofing. See ECF No. 89, at 14 n.6. The Cross-Market Strategy – which involved the creation

of a false impression of supply and demand to induce other participants to purchase or sell

securities – would be, if proven, a violation of Section 10(b). ECF No. 101, at 15 (citing Wilson

v. Merrill Lynch & Co., 671 F.3d 120, 130 (2d Cir. 2011); id. at 23; ECF No. 351, at 7. And




                                                 4
         Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 5 of 6



Section 9(a)(2)’s prohibition against a “series of transactions” that creates actual or apparent

trading activity in a security applies to bids and offers as well as executed transactions. ECF No.

101, at 22 (citing SEC v. Malenfant, 784 F. Supp. 141, 145 (S.D.N.Y. 1992); Spicer v. Chicago

Bd. Options Exch., Inc., No. 88 C 2139, 1990 WL 172712, at *2 (N.D. Ill. Oct. 30, 1990), aff’d

sub nom. Spicer v. Chicago Bd. of Options Exch., Inc., 977 F.2d 255 (7th Cir. 1992)).

       The Avalon Defendants’ Motion to Reconsider simply rehashes arguments already

considered and correctly rejected by the Court. The Motion should be denied.




Dated: September 27, 2019                             Respectfully submitted,


                                                      /s/ Olivia S. Choe
                                                      David J. Gottesman
                                                      Olivia S. Choe
                                                      Sarah S. Nilson
                                                      U.S. Securities and Exchange Commission
                                                      100 F Street N.E.
                                                      Washington, D.C. 20549
                                                      Tel.: (202) 551-4881 (Choe)
                                                      Fax: (202) 772-9292
                                                      ChoeO@sec.gov
                                                      Attorneys for Plaintiff




                                                  5
        Case 1:17-cv-01789-DLC Document 450 Filed 09/27/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 27, 2019, I filed the foregoing document on

CM/ECF and thereby served all counsel of record.


                                                   /s/ Olivia S. Choe
                                                   Olivia S. Choe




                                             6
